DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/01/2021, has been considered by the examiner.

REASONS FOR ALLOWANCE
4.	Claims 33-52 are allowed over the prior art of record as presented by the applicant on 11/13/2020.
5.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 33, 39, and 46.
6.	The closest prior art of record is Segal et al. (PGPub 2020/0330719); and Lohr et al. (PGPub 2015/0357683).
7.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a medicament infusion inductive charging pad for inductively charging a battery of an infusion pump configured to deliver medicaments to a patient, the medicament infusion inductive charging pad comprising: 

a pad housing, the inductive charging circuit positioned in the pad housing.
Specifically, regarding independent claims 33, 39, and 46, the prior art to Segal and Lohr, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the pad housing comprises:
a first flange extending from the pad housing perpendicular to a surface of the pad housing, the first flange configured to engage a first side of a pump housing of the infusion pump having the battery to position the pump housing relative to the pad housing for the inductive charging circuit to transmit power to charge the battery of the infusion pump; and 
a second flange extending from the pad housing perpendicular to the surface of the pad housing, the second flange configured to engage a second side of the pump housing to position the pump housing relative to the pad housing for the inductive charging circuit to transmit power to charge the battery of the infusion pump, the second side of the pump housing opposite the first side of the pump housing, the second flange extending along the surface of the pad housing parallel to the first flange, wherein the first and second flanges are configured to engage the first and second sides of the pump housing to position the first and second sides of the pump housing against the first and second flanges, respectively, 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/14/2021